PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/841,275
Filing Date: 31 Aug 2015
Appellant(s): Mohamadi, Farrokh



__________________
Jonathan W. Hallman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 1st, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5 and 8 have been rejected under 35 U.S.C. 103 as being unpatentable over Fullerton (2014/0309522) in view of Sachs et al (Ultra-Wideband Pseudo-Noise Sensors and their Application in Medical Engineering, Non-Destructive Testing and for Search and Rescue).
Regarding claim 1, Fullerton discloses a system comprising: a first antenna array configured to transmit an ultra wide band (UWB) sensor signal using right-hand circular polarization; a second antenna array configured to receive a reflection of the UWB sensor signal using left-hand circular polarization ([0237]; claim 49); a transmitter ([0128];[0191];[0223]); and a correlating receiver in communication with the second antenna array (claim 41).  Examiner notes that while the preamble discloses a 
However, Sachs et al teach in an analogous field of endeavor, a transmitter configured to provide pseudo-random coding to the UWB sensor signal (abstract, page 4, Hadamard coding); and a correlating receiver configured to use the pseudo-random coding of the UWB sensor signal to provide a processing gain to extract the reflection of the UWB sensor from background noise (page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UWB sensor signal of Fullerton with pseudo-random coding and processing gain to extract reflection of the UWB sensor from background noise as it would provide a known method of optimizing acquired signal data for analysis.
Regarding claims 2, 4 and 5, Fullerton discloses the invention as claimed and discussed above, but fail to explicitly disclose the converter and signal processor as claimed; Hadamard coding and the first antenna array is a stationary and steerable array antenna as well as a first sensor, a second sensor and a processor configured to provide cross channel suppression.
However, Sachs et al teach in the same medical field of endeavor, a converter configured to convert a base band signal of the UWB sensor signal to in-phase and quadrature (I and Q) signals to provide a phase measurement at the correlating receiver (5. Some Variations of System Concepts); and a signal processor configured to use the phase measurement to classify a plurality of abnormal cell clusters by their detected phase differences (7. Applications – High resolution radar imaging); wherein the pseudo-random coding is a Hadamard coding (2. Flexible Sensor Conception; fig.5); and first antenna array is a stationary and electronically steerable array antenna (7. Applications – High resolution radar 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UWB sensor signal and processing of Fullerton with the converter, signal processor, stationary and steerable array antenna and Hadamard coding to provide cross channel suppression as it would provide target acquisition of data and processing according to known Hadamard coding as set forth in Sachs.
Regarding claim 8, Fullerton discloses wherein the system is handheld and moved in a radial scan around a subject ([0119]).
Claim 6 has been rejected under 35 U.S.C. 103 as being unpatentable over Fullerton (2014/0309522) in view of Sachs et al (Ultra-Wideband Pseudo-Noise Sensors and their Application in Medical Engineering, Non-Destructive Testing and for Search and Rescue) as applied to claim 1 above, and further in view of van der Weide et al (2011/0168891).
Regarding claim 6, Sachs et al disclose wherein the UWB sensor signal is a radio frequency (RF) signal that has a bandwidth of at least 3 GHz (fig.13), but Fullerton as modified by Sachs et al fail to explicitly disclose the RF signal having a frequency in the V-band or the W-band.
However, van der Weide et al teach in an analogous field of endeavor, V-band UWB sensor signal ([0040]).
It would have been obvious to modify the UWB sensor signal of Fullerton as modified by Sachs et al with a V-band UWB sensor signal as it would provide a very high pulse repetition rate to acquire signal data as set forth in van der Weide et al.
Claim 17 has been rejected under 35 U.S.C. 103 as being unpatentable over Fullerton (2014/0309522) in view of Sachs et al (Ultra-Wideband Pseudo-Noise Sensors and their Application in Medical Engineering, Non-Destructive Testing and for Search and Rescue) and further in view of van der Weide et al (2011/0168891).
Regarding claim 17, Fullerton discloses a system comprising: a first antenna array configured to transmit an ultra wide band (UWB) sensor signal using right-hand circular polarization; a second antenna array configured to receive a reflection of the UWB sensor signal using left-hand circular polarization ([0237]; claim 49); a transmitter ([0128];[0191];[0223]); and a correlating receiver in communication with the second antenna array (claim 41).  Examiner notes that while the preamble discloses a “mammography scanning system” the body of the rejection does not require any specific limitations limiting the claim to mammography and does not provide any further patentable weight.  Fullerton fails to explicitly disclose a transmitter configured to provide pseudo-random coding to the UWB sensor signal; and a correlating receiver configured to use the pseudo-random coding of the UWB sensor signal to provide a processing gain to extract the reflection of the UWB sensor from background noise.
However, Sachs et al teach in an analogous field of endeavor, a transmitter configured to provide pseudo-random coding to the UWB sensor signal (abstract, page 4, Hadamard coding); and a correlating receiver configured to use the pseudo-random coding of the UWB sensor signal to provide a processing gain to extract the reflection of the UWB sensor from background noise (page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UWB sensor signal of Fullerton with pseudo-random coding and processing gain to extract reflection of the UWB sensor from background noise as it would provide a known method of optimizing acquired signal data for analysis.  Fullerton as modified by Sachs et al fail to explicitly disclose a V-band UWB sensor signal.

It would have been obvious to modify the UWB sensor signal of Fullerton as modified by Sachs et al with a V-band UWB sensor signal as it would provide a very high pulse repetition rate to acquire signal data as set forth in van der Weide et al.

(2) Response to Argument
	I.	Claims 1, 2, 4, 5 and 8: Fullerton in view of Sachs et al.
	Appellant states the use of x-ray-based mammography systems for detection of breast cancer is well known.  People across the globe do not have the financial means for such technology and Appellant has invented a low-cost system that addresses this need.  Appellant exploits the fact that cancerous tumors are typically denser than healthy tissues.  
In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detection of breast cancer and a low-cost system that addresses this need) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner’s position is there is no reference in any of the pending claims to cancerous tissue.  Additionally, there is no claim limitation which discloses a low-cost system.  Further, the examiner respectfully notes consistent with the MPEP attorney’s arguments are not evidence where evidence may be necessary and examiner respectfully directs Appellant’s attention thereto in the interest of advancing prosecution and especially absent any particular claim amendments thereto.
Assuming arguendo that Appellant intended to argue the rejection(s) do not show a “mammography scanning system”, Appellant’s arguments rely on language solely recited in preamble Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Appellant states cancerous tissue acts more like a perfect reflector than healthy tissue.  If a cancerous tumor is irradiated with an RHCP RF signal, the tumor will thus have a stronger LHCP RF signal response compared to surrounding healthy tissue.  Similarly, if the tumor is irradiated with LHCP RF signal, the tumor will have a stronger RHCP RF signal response than surrounding tissue.
In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using RHCP RF signals and LHCP RF signals to irradiate cancerous tissue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner’s position is there is no reference in any of the pending claims to using RHCP RF signals and LHCP RF signals to irradiate tissue and detect cancerous tissue.  In fact, there is no reference to cancerous tissue or tissue of any kind in any of the pending claims.  Further, the examiner respectfully notes consistent with the MPEP attorney’s arguments are not evidence where evidence may be necessary and examiner respectfully directs Appellant’s attention thereto in the interest of advancing prosecution and especially absent any particular claim amendments thereto.
Assuming arguendo that Appellant intended to argue the rejection(s) do not show a “mammography scanning system”, Appellant’s arguments rely on language solely recited in preamble Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 1, Appellant states claim 1 exploits this RHCP/LHCP RF signal distinction of cancerous tissue.  Appellant states claim 1 recites “a first antenna array configured to transmit an ultra wide band (UWB) sensor signal using right-hand circular polarization,” “a second antenna array configured to receive a reflection of the UWB sensor signal using left-hand circular polarization,” and “a correlating receiver in communication with the second antenna array and configured to use the pseudo-random coding of the UWB sensor signal to provide a processing gain to extract the reflection of the UWB sensor signal from background noise.”  The resulting system is remarkably low-cost compared to traditional x-ray-based mammography.
In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a resulting system remarkably low-cost compared to traditional x-ray-based mammography) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As per above and below, the scope of the claims is not limited to mammography, explicitly or implicitly.  Further, the examiner respectfully notes consistent with the MPEP attorney’s arguments are not evidence where evidence may be necessary and examiner respectfully directs Appellant’s attention 
Assuming arguendo that Appellant intended to argue the rejection(s) do not show a “mammography scanning system”, Appellant’s arguments rely on language solely recited in preamble recitations in claim(s). When reading the preamble in the context of the entire claim, the recitation a “mammography scanning system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Appellant states Fullerton fail to disclose “for the use of an RHCP transmitting array and an LHCP receiving array as recited in claim 1.”  Appellant states Fullerton is not even directed to imaging tumors but instead imaging implanted markers.  
Examiner’s position is Fullerton discloses a RHCP transmitting antenna array as claimed.  The structure of the transmit antenna and the receive antenna is equivalent to the first antenna array and the second antenna array of claim 1.  Specifically, Fullerton discloses a transmit antenna (claim 47).  The polarization of the transmit antenna may be chosen to be circularly polarized (e.g., right-hand circularly polarized (RHCP) or left-hand circularly polarized (LHCP)) ([0237]).  Similarly, Fullerton discloses an LHCP receiving antenna array as claimed.  Fullerton discloses a receive antenna (claim 47).  The polarization of the receive antenna may be chosen to be circularly polarized (e.g., right-hand circularly polarized (RHCP) or left-hand circularly polarized (LHCP)) ([0237]).  Examiner reiterates the fact that the claims do not disclose imaging tumors.
Appellant states in the face of this powerful discovery, the examiner’s response is that Fullerton “may” have disclosed such a thing.  Appellant states this is grossly improper examination and the Board is urged to reverse.
Examiner’s position is Appellant is attempting to mischaracterize the Non-Final Office Action dated May 11th, 2020.  Examiner never stated Fullerton “may” have disclosed such a thing.  The only use of the word “may” is referring to Fullerton’s explicit disclosure that “the polarization of the antenna…’may’ be circularly polarized (e.g., right-hand circularly polarized (RHCP) or left-hand circularly polarized (LHCP)) ([0237]).  This is an explicit disclosure set forth in the prior art reference not a statement that “Fullerton ‘may’ have disclosed such a thing” as Appellant is trying to assert.
II.	Claim 6: Fullerton in view of Sachs and further in view of van der Weide.
Regarding claim 6, Appellant states van der Weide does not cure the infirmities of Fullerton and Sachs as discussed above.  Accordingly, the rejection of claim 6 should be reversed for analogous reasons as discussed above with regard to parent claim 1.
Examiner’s position is the rejection of claim 6 should be affirmed for analogous reasons as discussed above with respect to independent claim 1.  Appellant has not provided any additional remarks with respect to claim 6.
III.	Claim 17: Fullerton in view of Sachs and further in view of van der Weide.
Regarding claim 17, Claim 17 is thus supported as discussed with regard to claim 1 except that the polarizations are reversed.  The rejection of claim 17 should thus be reversed for analogous reasons as discussed with regard to claim 1.
Examiner’s position is the prior art discloses the limitations of claim 17 as set forth above with respect to claim 1.  The rejection of claim 17 should be affirmed for analogous reasons as discussed with regard to claim 1.  Appellant has not provided any additional remarks with respect to claim 17.

Examiner’s position is the structure of the transmit antenna and the receive antenna is equivalent to the first antenna array and the second antenna array of claim 17.  Fullerton discloses a RHCP transmitting antenna array as claimed.  Specifically, Fullerton discloses a transmit antenna (claim 47).  The polarization of the transmit antenna may be chosen to be circularly polarized (e.g., right-hand circularly polarized (RHCP) or left-hand circularly polarized (LHCP)) ([0237]).  Similarly, Fullerton discloses an LHCP receiving antenna array as claimed.  Fullerton discloses a receive antenna (claim 47).  The polarization of the receive antenna may be chosen to be circularly polarized (e.g., right-hand circularly polarized (RHCP) or left-hand circularly polarized (LHCP)) ([0237]).  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793         
                                                                                                                                                                                               /SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.